Citation Nr: 0310880	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to April 1, 1999, for 
a grant of a 100 percent rating for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notification of the decision was mailed to the veteran 
in March 2001.  A notice of disagreement was received in 
October 2001, a statement of the case was issued in February 
2002, and a substantive appeal was received in February 2002.  
The veteran testified at a personal hearing at the RO in 
March 2002.  

In April 2003, the veteran's representative submitted a copy 
of a November 6, 2002, letter from a Member of Congress which 
suggests that the veteran may wish to consider a claim of 
clear and unmistakable error in the December 1998 rating 
decision which granted service connection for PTSD and 
assigned a 50 percent rating.  Under the circumstances of 
this case, the Board does not view a claim of clear and 
unmistakable error to be inextricably intertwined with the 
earlier effective date issue which is currently on appeal.  
See generally Livesay v. Principi, 15 Vet.App. 165, 177 
(2001).  Accordingly, the following decision of the Board is 
limited to the earlier effective date issue.  The matter of a 
possible claim of clear and unmistakable error in the 
December 1998 rating decision is hereby referred to the RO 
for clarification and any necessary action. 


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO granted 
service connection for PTSD and assigned a 50 percent 
evaluation; the veteran was notified of that determination, 
but he did not file a notice of disagreement to initiate an 
appeal. 

2.  In a March 1999 statement the veteran indicated that he 
was dropping all appeals and that he had no claims pending 
for VA benefits.   

3.  Based on a report of an April 1, 1999 VA examination, the 
RO issued an October 1999 rating decision assigning a 100 
percent rating for PTSD effective from April 1, 1999.  

4.  It was not factually ascertainable that there was an 
increase in the veteran's PTSD symptomatology during the one 
year period prior to April 1, 1999. 


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to April 1, 1999, for a grant of a 100 percent 
rating for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private medical records, reports of private and VA medical 
examinations, and testimony and correspondence from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in a March 2001 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to earlier effective dates.  The discussions in 
the rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Analysis

In December 1996, the veteran submitted a claim of 
entitlement to service connection for PTSD.  The RO initially 
denied the claim in December 1997 and the veteran appealed 
the denial.  In December 1998, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation effective from December 5, 1996.  The veteran was 
informed of the decision that same month and furnished notice 
of appellate rights and procedures.  In January 1999, the RO 
informed the veteran that the December 1998 decision was a 
full grant of benefits sought on appeal for the PTSD claim.  
In a statement which was dated in March 1999, the veteran 
advised the RO that he desired to "drop all appeals 
currently on file."  He further wrote that as of the date of 
the letter, he did not have any claims against VA.  

A VA examination conducted on April 1, 1999, resulted in a 
pertinent diagnosis of PTSD with manic features and a Global 
Assessment of Functioning (GAF) score of 42 was assigned.  
The examiner opined that the veteran was unable to work due 
to his inability to cope with social contact and by intrusive 
thoughts.  

In July 1999, the veteran's representative submitted a claim 
for an increased rating for his PTSD.  He reported that the 
disability was not improving.  In October 1999, the RO 
granted an increased rating to 100 percent for the PTSD and 
assigned an effective date of April 1, 1999.  The RO 
indicated that the effective date was based on the April 1, 
1999, VA examination report which showed increased severity 
of the PTSD.  

In August 2000, the veteran submitted a claim for an 
effective date prior to April 1, 1999, for the grant of the 
100 percent evaluation for the PTSD.  The veteran argued at 
that time that the evidence of record clearly showed that he 
had PTSD symptoms as far back as the 1970's and that Social 
Security Administration found the veteran disabled from PTSD 
for many years.  He contends that he filed his original claim 
for PTSD on December 5, 1996, and this should be the 
effective date for the 100 percent rating.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefore.  38 
U.S.C.A. § 5110, 38 C.F.R. § 3.400.  The applicable statute 
specifically provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).  

There is no correspondence of record from the veteran or his 
representative between the time of the December 1998 RO 
decision which granted service connection for PTSD and the 
July 1999 memorandum from the veteran's which can be 
construed as a request for an increased rating.  The Board 
recognizes, however, that a report of examination or 
hospitalization or outpatient treatment may be considered an 
informal claim for an increased evaluation.  38 C.F.R. § 
3.157.  In the current case, the Board finds that the April 
1, 1999, report of VA examination constituted an informal 
claim for an increased rating for the PTSD that was 
subsequently formalized by the claim for increase which the 
veteran submitted in July 1999.  38 C.F.R. § 3.157(b)(1).  

Applying 38 U.S.C.A. § 5110 to the above fact pattern, the 
Board finds that the earliest possible effective date that 
could be assigned for the 100 percent PTSD evaluation would 
April 1998, one year prior to receipt of the informal claim 
provided, however, that it was factually ascertainable that 
an increase in disability to the 100 percent level had 
occurred during that time period.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.  

There is very little medical evidence of record for the 
pertinent time period between April 1998 and April 1999.  

A statement from a private psychologist dated in May 1998 
indicates that the veteran had been treated for chronic pain 
and PTSD.  The author wrote that both conditions continued to 
significantly impair the veteran's social and vocational 
functioning.  In October 1998, the psychologist wrote that 
the veteran had been treated for chronic pain secondary to 
degenerative disk disease and for symptoms of PTSD.  It was 
the author's opinion that the veteran was significantly 
impaired in his ability to work due to a combination of 
factors including chronic pain, physical disability and 
primarily, chronic and severe PTSD.  

A March 1999 Social Security Administration decision 
indicated that the veteran was found to be disabled as 
defined by Social Security Administration as of August 30, 
1995.  Impairments which were considered severe under the 
Social Security Act were PTSD, chronic low back pain due to 
lumbosacral strain, and residuals of left knee surgery.  

The Board finds the evidence of record does not persuasively 
show that it was factually ascertainable that an increase in 
the PTSD disability to the 100 percent level had occurred 
during the pertinent time period.  The statements from the 
psychologist indicate that the veteran was significantly 
impaired, but this impairment was attributed to both the PTSD 
and to chronic pain.  The same holds true for the March 1999 
Social Security Administration decision.  The veteran was 
found to be severely impaired under the Social Security 
Administration criteria but, again, this impairment was 
attributed to both the PTSD and to chronic back pain and 
residuals of a left knee surgery.  This evidence does not 
demonstrate that the PTSD alone was productive of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name prior to April 1999.  

The veteran testified in March 2002 that he filed an appeal 
with the 50 percent disability evaluation assigned by the RO 
in December 1998.  The claims file does include a July 1999 
memorandum from The American Legion with a copy of the April 
1, 1999, VA examination.  In the July 1999 memorandum, the 
representative indicated that the veteran was "requesting a 
100% evaluation" as he was not improving.  However, there is 
nothing in the July 1999 memorandum that even mentioned the 
December 1998 rating decision, much less express disagreement 
with that decision and a desire for appellate review of that 
rating decision.  See 38 C.F.R. § 20.201.  Instead, the July 
1999 memorandum was a request for an increased rating to 100 
percent based on the April 1, 1999, examination report, a 
copy of which was attached to the memorandum.  Review of the 
claims file also reveals an October 18, 1999, memorandum from 
the veteran's representative.  However, while this document 
indicates that it is a notice of disagreement, it gives as a 
reason that the veteran did not receive a permanent and total 
rating and in the context of the timeframe involved, this 
memorandum appears to be in response to the October 1999 
rating decision which increased the rating to 100 percent, 
not to the December 1998 rating decision which granted 
service connection for PTSD and assigned a 50 percent rating.  
This memorandum does not refer to the initial December 1998 
rating decision or to the 50 percent rating assigned thereby.  
The Board finds that the October 18, 1999, memorandum did not 
constitute a notice of disagreement from the December 1998 
rating decision.  There is no other communication received 
within one year of the letter notifying the veteran of the 
December 1998 rating decision which otherwise constituted a 
notice of disagreement as to the assignment of a 50 percent 
rating.  Therefore, the December 1998 rating decision became 
final in December 1999.  38 U.S.C.A. § 7105(c).  

In sum, the veteran did not initiate an appeal from the 
December 1998 rating decision that assigned a 50 percent 
rating for PTSD, and that determination is final.  The RO, 
however, did view the April 1, 1999, report of VA examination 
as showing an increase in PTSD symptomatology to a degree 
that met the criteria for a 100 percent rating.  Accordingly, 
the RO assigned an effective date of April 1, 1999 for the 
100 percent rating.  There is no persuasive evidence showing 
an increase to the 100 percent level during the prior one-
year period.  The contentions advanced by and on the 
veteran's behalf to the effect that he met the 100 percent 
criteria years before, even if assumed to be true, do not 
change the fact that the increase to the 100 percent level 
was not factually ascertainable during the one year period 
prior to the April 1, 1999, examination.  When the evidence 
of record demonstrating an increase in disability is dated 
more than one year prior to the date of receipt of the claim, 
then the proper effective date is the date of the claim.  See 
generally Harper v. Brown, 10 Vet. App. 125 (1997).  The 
April 1, 1999, VA examination was an informal claim.  

In the present case, the failure to initiate an appeal as to 
the 50 percent rating assigned by the December 1998 rating 
decision precludes the Board from reviewing the RO's 
determination in that decision to assign only a 50 percent 
rating.  As noted in the introduction, the matter of a 
possible claim of clear and unmistakable error in the 
December 1998 rating decision has been referred to the RO.  
That issue is not before the Board at this time. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In the current case, under applicable 
effective date regulations, the Board finds the preponderance 
of the evidence is against assignment of an effective date 
prior to April 1, 1999, for the grant of a 100 percent 
evaluation for PTSD.  




ORDER

Entitlement to an effective date prior to April 1, 1999, for 
the grant of a 100 percent rating for PTSD is not warranted.  
The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

